DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 23rd, 2022 have been fully considered but they are not persuasive. 
Applicant argues that despite Sivanantham including a plurality of openings in the stiffening plate that the stiffening plate nonetheless blocks access to the inside of the hub, and that Kirchner (K1) mounts the cabinet structure inside of the carrier element 26. These arguments are not considered persuasive. First, the claim includes functional limitations without any indication of what the structure is required to carry out “so that the module is accessible from outside the hub housing”. The combination of Sivanantham with K1 allows for such access: as Applicant acknowledges, Sivanantham teaches a plurality of openings in the stiffening plate, which would allow for structure mounted inside to be “accessible” from outside of the hub housing. Second, the stiffening plate of Sivanantham is mounted to the flanges, and the flanges are on the outside. If the module is mounted to the inside of a supporting structure, the mounts of that supporting structure are connected to flanges outside of the hub housing, and the supporting structure includes a plurality of manhole sized openings that allow access between the blade and hub, then the limitations as claimed are considered taught by the combination. The rejections are thereby maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-13  are rejected under 35 U.S.C. 103 as being unpatentable over Sivanantham (US 20140064971) in view of Kirchner (US 7780417).
Regarding claims 1 and 10;
Sivanantham discloses a rotor hub of a wind turbine (Figure 2), comprising: a hub housing (102) having a plurality of connecting flanges (112), wherein each of the plurality of connection flanges are configured to be coupled to a respective rotor blade (20); a plurality of pitch drives (146, 148), wherein each of the plurality of pitch drives are configured to rotate a respective rotor blade.
Sivanantham fails to teach an arrangement of electrical control devices, wherein the plurality of pitch drives is connected to the arrangement of electrical control devices, wherein the arrangement of the electrical control devices is configured to control the plurality of pitch drives, respectively, and wherein the arrangement of the electrical control devices is provided in a module as a structural unit, wherein the module is connected to the hub housing, wherein the module has a supporting structure, wherein the arrangement of electrical control devices is fixed to the supporting structure, wherein the supporting structure is fixed outside the hub housing at the plurality of connecting flanges.
Sivanantham further teaches a supporting structure (104) with a mounting flange (124) that is fixed outside the hub housing at the plurality of connecting flanges (112). The supporting 
Because Sivanantham affixes a supporting structure to the outside of the hub housing at the plurality of connecting flanges, and because Kirchner similarly teaches a supporting structure with carrier element that is fixed to an arrangement of the electrical control devices which control the pitch drives, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting structure of Sivanantham such that it includes the fixing of the electrical control devices as taught by Kirchner for the purposes of simplifying the installation of the pitch system onto the hub as the carrier can be tested independent of its installation therein, and for the purposes of controlling the pitch motors. The above combination similarly applies to the instantly claimed method, as the method steps are merely reciting structure of “providing” the hub housing, providing the module, and connecting the module to the hub housing on the outside of the hub housing, all of which is included within the combination of the structure. Further, with the inclusion of the electrical control devices of Kirchner, they are connected to the pitch control claim 10 is considered taught by the combination of structure of Sivanantham in view of Kirchner. The above combination further defines the module as fixed via the supporting structure of Sivanantham which defines a series of openings (138), and thereby the module is accessible from outside the hub housing. The module is fixed to the supporting structure, and the supporting structure is mounted from outside the hub housing against the plurality of connecting flanges.
Regarding claims 2-4 and 6-8, Sivanantham in view of Kirchner teaches the rotor hub according to claim 1 above. Sivanantham as modified by Kirchner teaches the module has an interface for fixing configured to fix to the respective connecting flanges, wherein the supporting structure is preferably adapted is configured to brace the rotor hub (Sivanantham, Figure 2; supporting structure includes 124, 126, 128, 132), each of the plurality of connecting flanges has a flange plane and a through opening (Sivanantham, see Figure 2 through openings central to the connecting flanges), wherein each through opening has a cross-sectional area projected on to the respective flange plane, wherein respective control devices of the arrangement of electrical control devices are arranged within the respective projected cross-sectional area (Sivanatham as modified by Kirchner would include the electrical control devices within this plane as they are connected on the underside of the supporting structure). Sivanantham further discloses the supporting structure has a plurality of supporting struts connected to each other in angular relationship (see Figure 2, 126 includes three struts with angular relationship), the supporting structure has a walkway surface covering the through opening (the structure allows for a walkway over the opening), and the supporting structure has a stiffening disk (the supporting structure as arranged is a disk-shaped structure that includes stiffening webs).
Regarding claim 11, Sivanantham in view of Kirchner teaches the method according to claim 10 above. Sivanantham as modified by Kirchner further teaches that at each of the plurality of connecting 
Regarding claims 12-13, Sivanantham in view of Kirchner teaches the method according to claim 10 above. Sivanantham as modified by Kirchner further teaches bracing the rotor hub by connecting the module, and the supporting structure is configured to brace the rotor hub in a region of the plurality of connecting flanges (through the utilization of 126).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sivanantham (US 20140064971) in view of Kirchner (US 7780417), hereinafter referenced as K1, and further in view of Kirchner (US 7874800), hereinafter referenced as K2 and Bendel (US 8096759).
Sivanantham in view of K1 teaches the rotor hub according to claim 1 above. Sivanantham further discloses holes (138) through the module which a person is able to pass through.
Sivanantham fails to explicitly configure the holes such that they include covers for manhole purposes.
K2 teaches the stiffening module (14) for a wind turbine with a manhole opening (16) which leads to the rotor blade. Bendel teaches a stiffening element provided at the root of a wind turbine blade (Figure 2), the stiffening element further includes manholes (24) which include hatches (claim 7).
Because Sivanantham teaches a supporting structure with bracing structure with holes extending through, and because K2 similarly teaches such holes are utilized for the purposes of manholes to allow for maintenance, and Bendel teaches the utilization of access holes for accessing blades with manholes that include doors/hatches, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745